          Case 4:20-cv-01523-JM Document 22 Filed 03/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JARMER D. ROBERSON                                                                PETITIONER

VS.                                   4:20-CV-01523-JM/JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                  RESPONDENT


                                             ORDER

        The recommended disposition (“RD”) submitted by United States Magistrate Judge J.

Thomas Ray [Doc. No. 16] and petitioner Jarmer Roberson’s objections thereto [Doc. Nos. 18, 20]

have been reviewed. After careful consideration of these documents and a de novo review of the

record, the RD is hereby adopted in all respects.

       Petitioner Jarmer Roberson’s petition and amended petition for writ of habeas corpus [Doc.

Nos. 1 and 5] are dismissed in their entirety, without prejudice. All pending motions are denied as

moot. Because Roberson has not made a substantial showing of the denial of a constitutional right,

a certificate of appealability is denied. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED this 22nd day of March, 2021.


                                                          _________________________________
                                                           UNITED STATES DISTRICT JUDGE
